Name: Commission Regulation (EEC) No 2443/93 of 2 September 1993 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  marketing;  economic policy
 Date Published: nan

 No L 224/8 Official Journal of the European Communities 3 . 9 . 93 COMMISSION REGULATION (EEC) No 2443/93 of 2 September 1993 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs HAS ADOPTED THIS REGULATION : Article 1 The introductory phrase to the second paragraph of Article 1 of Regulation (EEC) No 570/88 is replaced by the following : 'Notwithstanding Article 9a (a), only the following may qualify for aid . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Articles 6 (7), 12 (3) and 28 thereof, Whereas, following the most recent amendments to Commission Regulation (EEC) No 570/88 (3) made by Regulation (EEC) No 1813/93 (4), there has been found to be some ambiguity with regard to the wording of the aid application for the products referred to in Article 9a (a), bearing in mind the wording of Article 1 ; whereas, for reasons of legal certainty, it should be specified that, with effect from 1 August 1993, aid may be requested for the products referred to in Article 9a (a), even if such products are not covered by Article 1 , and that the aid must corres ­ pond to the aid applicable to traced butter with a fat content of 82 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1993 . For the Commission Rene STEICHEN Member of the Commission / (') OJ No L 148, 28 . 6 . 1968, p. 13 . O OJ No L 215, 30 . 7 . 1992, p. 64 . 0 OJ No L 55, 1 . 3 . 1988, p. 31 . (4) OJ No L 166, 8 . 7. 1993, p. 16 .